           CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 19-CR-0185 (SRN/KMM)

                  Plaintiff,

 v.                                                             ORDER

 (1) RONALD JERMAINE JACKSON,
 (2) WILLIAM CHARLES GRAHAM,

                  Defendants.


SUSAN RICHARD NELSON, United States District Judge

           This matter comes before the Court on the Government’s Motion in Limine seeking

a ruling on the admissibility of certain evidence under Rule 404(b) of the Federal Rules of

Evidence [Doc. No. 145]. For the reasons set forth below, the Court DENIES as moot in

part and GRANTS in part the Government’s Motion in Limine.

      I.      BACKGROUND

           The Government alleges that in April 2019, Jackson and Graham robbed a T-Mobile

store in Brooklyn Park, Minnesota, donning wigs, dust masks, and reflective vests. (Motion

in Limine by USA [Doc. No. 145] at 3.) It is alleged that Jackson had a pistol and Graham

had a BB gun that resembled a real gun. (Id.) They forced two employees into the back

room where Graham restrained the employees with zip ties, while Jackson filled four mesh

bags with cell phones. (Id.) They then fled the store with over 70 cell phones and other

devices. (Id.)




                                              1
         CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 2 of 8




         Based on this alleged incident, Jackson and Graham each face one count of

Interference with Commerce by Robbery, 18 U.S.C. §§ 2 and 1951, and one count of Using,

Carrying, and Brandishing a Firearm During and in Relation to a Crime of Violence, 18

U.S.C. §§ 2 and 924(c)(1)(A)(ii). (Indictment [Doc. No. 1] Counts 1 & 2.)

         The Government has moved the Court to allow evidence of Jackson’s prior

conviction from 2014 and Graham’s prior convictions from 2014 and 2015. (See Motion

in Limine by USA [Doc. No. 145].) The Government, however, has withdrawn its request

to seek the admission of evidence related to Graham’s 2014 conviction. Therefore, the

Court denies as moot the Government’s motion to the extent that it seeks to admit Rule

404(b) evidence relating to Graham’s 2014 conviction. Accordingly, the Court only

considers whether the Government may admit Rule 404(b) evidence related to Jackson’s

2014 conviction and Graham’s 2015 conviction.

         Jackson’s 2014 and Graham’s 2015 convictions for kidnapping arose from the same

September 2013 incident. The Government contends that Jackson and Graham approached

a cell phone store manager outside of his home, used either a real or fake pistol to coerce

the manager to comply, restrained the manager using zip ties, placed him in the trunk of

their car, and attempted to drive him to the cell phone store to steal from it. (Motion in

Limine by USA [Doc. No. 145] at 1-2.)

   II.      DISCUSSION

         Evidence of prior bad acts may not be used to prove character or propensity toward

criminal activity. Fed. R. Evid. 404(b)(1). Such evidence, however, may be used to prove




                                             2
        CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 3 of 8




“motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” Fed. R. Evid. 404(b)(2).

       A district court may allow evidence of prior bad acts if (1) it is relevant to a material

issue raised at trial, (2) it is similar in kind and not overly remote in time to the crime

charged, (3) it is supported by sufficient evidence [that the defendant committed the other

act], and (4) the potential prejudice does not substantially outweigh the probative value.

United States v. Robinson, 639 F.3d 489, 494 (8th Cir. 2011). The Eighth Circuit

“consider[s] 404(b) a rule of inclusion, permitting admission of such evidence unless it

tends to prove only the defendant’s criminal disposition.” United States v. O’Connell, 841

F.2d 1408, 1422 (8th Cir. 1988) (citing United States v. Wagoner, 713 F.2d 1371, 1375

(8th Cir. 1983)).

       Thus, the Court analyzes whether the Rule 404(b) evidence is admissible by

applying the Eighth Circuit’s four-prong test as articulated in Robinson.

              A.     Prong 1: Relevance to Material Issue

       The Government argues that Jackson’s 2014 and Graham’s 2015 kidnapping

convictions are relevant because, in the September 2013 incident, both defendants were

present, a firearm—or look-alike—was used to gain the victim’s compliance, the victim

was a cell phone store manager, and the goal of the crime was to steal cell phones. (Motion

in Limine by USA [Doc. No. 145] at 5.) The Government emphasizes that the September

2013 incident involved both Defendants working together to commit the same crime that

they are charged with in the present case. (Id.) The Government contends that these facts

help establish the identity of the masked intruders in the present case, Defendants’ intent


                                               3
        CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 4 of 8




to coerce the managers into compliance by brandishing a firearm (or look-alike), and

Defendants’ knowledge that brandishing a firearm (or look-alike) would have the desired

effect. (Id. at 6.) Additionally, the Government argues that this evidence helps to prove

motive because the evidence shows Defendants believe they can obtain money through

stolen cell phones. (Id.) Finally, according to the Government, the evidence—particularly

that of the use of zip ties and a weapon, the targeting of a cell phone store, and the

Defendants’ partnership—demonstrates Defendants’ preparation for the present offenses

and common scheme or plan to unlawfully obtain cell phones. (Id.)

       Jackson and Graham have not responded to the Government’s motions.

       The Court find that Jackson’s and Graham’s prior convictions in 2014 and 2015,

respectively, are admissible to prove intent and knowledge. When a defendant generally

denies the charged offense, he puts his mental state in controversy, and evidence of prior

convictions can be used to prove knowledge and intent. United States v. Shelledy, 961 F.3d

1014, 1022 (8th Cir. 2020). Additionally, “the government may introduce evidence of the

defendant’s earlier wrongs in its case-in-chief without waiting for the defendant to contest

the issue of intent.” United States v. Burkett, 821 F.2d 1306, 1309 (8th Cir. 1987).

Accordingly, the Government can admit the fact of the convictions to prove knowledge

and intent.

       Further, the Court finds that the convictions are admissible to prove identity. “When

the conduct involved in a prior act and in the charged offense is characterized by a unique

set of ‘signature facts,’ then evidence of the prior act is admissible to show that the same

person committed both crimes.” United States v. Oman, 427 F.3d 1070, 1075 (8th Cir.


                                             4
        CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 5 of 8




2005) (quoting United States v. Carroll, 207 F.3d 465 (8th Cir. 2000)). “To admit evidence

on a signature facts or modus operandi theory, the trial court must make a threshold

determination that a reasonable juror could find from a comparison of the facts that the

same person committed both crimes.” Id. “In making this determination, the court should

consider both the distinctiveness of the facts that make the crimes unique and the distance

between the crimes in space and in time.” Id. Here, the alleged shared facts are distinctive:

both defendants were present, a firearm—or look-alike—was used to gain the victim’s

compliance, the victim was a cell phone store manager, and the goal of the crime was to

steal cell phones from a store. The convictions are not too distant in time because the

conduct underlying them only occurred six years before the conduct at issue in this case.

See Oman, 427 F.3d at 1075. Accordingly, a reasonable fact finder could conclude that the

same person committed the past crimes and the charged crimes. The Government can

therefore seek the admission of convictions to prove identity.

       The convictions are also admissible to prove motive because they tend to show that

Jackson and Graham know or believe that they can obtain value through taking cell phones

from stores.

       The convictions are also admissible to prove preparation and a common scheme or

plan. Here, the alleged shared evidence—especially the use of zip ties to restrain the victim,

the use of a weapon or look-alike, targeting an employee of a cell phone store and the store

itself, and the partnership between Defendants—demonstrates Defendants’ preparation and

that they used a common scheme or plan to commit similar crimes.




                                              5
        CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 6 of 8




       Accordingly, Jackson’s 2014 and Graham’s 2015 kidnapping convictions are

admissible as relevant to identity, intent, knowledge, motive, preparation, and plan under

Rule 404(b).

               B.    Prong 2: Similar in Kind and Not Overly Remote

       Jackson’s and Graham’s kidnapping convictions are similar in kind to the

allegations involving the present offenses. “When admitted for the purpose of showing

intent, the prior acts need not be duplicates, but must be sufficiently similar to support an

inference of criminal intent.” United States v. Burkett, 821 F.2d 1306, 1309 (8th Cir. 1987).

The underlying facts are similar: both defendants were present, a firearm—or look-alike—

was used to gain the victim’s compliance, the victim was a cell phone store manager, and

the goal of the crime was to steal cell phones. Therefore, the underlying conduct is

“sufficiently similar to support an inference of criminal intent.” Accordingly, the

convictions are similar in kind to the charged crimes.

       Additionally, the kidnapping convictions are not overly remote. See, e.g., United

States v. Gant, 721 F.3d 505, 510 (8th Cir. 2013) (twelve-year-old conviction not overly

remote); United States v. Gaddy, 532 F.3d 783, 789 (8th Cir. 2008) (eleven-year-old

conviction not overly remote).

               C.    Prong 3: Supported by Sufficient Evidence

       Rule 404(b) evidence must be supported by sufficient evidence, United States v.

Tyerman, 701 F.3d 552, 563 (8th Cir. 2012), which is satisfied here because these offenses

resulted in criminal convictions.




                                             6
        CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 7 of 8




              D.     Prong 4: Rule 403 Considerations

       Any potential prejudice of admitting limited evidence of the convictions would not

substantially outweigh the probative value. “Damaging evidence is always prejudicial; the

question is whether the evidence is unfairly prejudicial.” United States v. Tyerman, 701

F.3d 552, 563 (8th Cir. 2012) (citing Fed. R. Evid. 403). These convictions do not involve

shocking conduct that would unfairly prejudice the Defendants. Moreover, the Government

represents that it intends to introduce the evidence through redacted plea colloquies from

Jackson’s prior criminal proceedings on March 10, 2014, before Hennepin County Judge

Martha Holton Dimick and from Graham’s prior criminal proceedings on September 23,

2015, before Hennepin County Judge Tamara Garcia, which should limit potential

prejudice. (See Government’s Ex. 199 (Jackson’s redacted plea colloquy); Government’s

Ex. 200 (Graham’s redacted plea colloquy); Motion in Limine by USA [Doc. No. 145] at

7.) Additionally, because this case involves a bench trial, rather than a jury trial, the Court

is able to assess the evidence properly, thus mitigating any prejudice. See United States v.

DNRB, Inc., 895 F.3d 1063, 1068 (8th Cir. 2018) (“we presume that a judge conducting a

bench trial will use [Rule 404(b)] evidence properly, mitigating any prejudice.”)

Accordingly, this prong also supports the admission of Rule 404(b) evidence.

       Because the Government satisfied Robinson’s four prongs, it may seek the

admission of Jackson’s 2014 and Graham’s 2015 kidnapping convictions as Rule 404(b)

evidence to prove identity, intent, knowledge, motive, preparation, and plan.




                                              7
          CASE 0:19-cr-00185-SRN-KMM Doc. 245 Filed 09/24/20 Page 8 of 8




   III.     CONCLUSION

      Based on the foregoing, and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

      1. The Government’s Motion in Limine relating to the use of Rule 404(b) evidence

            [Doc. No. 145] is DENIED as moot in part and GRANTED in part.

IT IS SO ORDERED.




Dated: September 24, 2020                        s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                          8
